Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 7, 2019

                                    No. 04-19-00126-CV

                                         J. A. G.,
                                         Appellant

                                             v.

                                          A. G. E.,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018FLG002494-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
     We grant appellee’s motion for extension of time to file a brief. We order the brief due
December 4, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court